PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

METROLEX IP LAW GROUP, PLLC900 17th Street, NW.Suite 320Washington DC DISTRICT OF COLUMBIA 20006


In re Application of: 
YU, Haibin et al.
Serial No.: 16/465,581
Filed: May 31, 2019
Docket: HRK.091.0025.PC
Title: METHOD, DEVICE, AND SYSTEM FOR TRANSMITTING PROGRAM AND PARAMETER TO PLC
::::::


DECISION UNDER 37 C.F.R. §1.144





The petition filed on February 25, 2021 has been treated as a petition filed under 37 C.F.R. § 1.144 whereby the “Applicant hereby respectfully petitions the Director and requests that the Director decide that the election/restriction requirement mailed September 17, 2020 (‘Election/Restriction Requirement’) for the above-identified application is improper for failure to properly apply a Unity of Invention analysis under 35 U.S.C. § 371 or alternatively, to direct the Examiner to reconsider the requirement.”


The petition is GRANTED.


REVIEW OF FACTS

On September 17, 2020, the examiner issued a restriction requirement under 35 U.S.C. §121 requiring applicant to elect a single invention between Invention I, claims 1-4 and Invention II, claims 5-10.  Invention I, claims 1-4, is directed to a “method of transmitting a program and parameter to a programmable logic controller (PLC) which method is for use in an adapter.”  Invention II, claims 5-10, is directed to “an adapter.”  

The examiner explained that the “Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.”

On November 17, 2020, applicant filed a response to the restriction requirement electing “Group 1, claims 1-3, drawn to method of transmitting a program and parameter to a programmable logic controller (PLC).  This election is made with traverse.”

In the election, applicant also pointed out that the “present application is a National Phase entry of the International Application indicated above under Art 20, etseq. of the PCT, which designates the U.S. Therefore, the requirements surrounding Unity of Invention should be applied according to MPEP § 823.”

On November 27, 2020, the examiner mailed a non-final Office action examining the merits of claims 1-3 with no explanation why applicant’s “election [ ] made with traverse” was not persuasive.  Additionally, because applicant’s arguments against the restriction requirement were not persuasive, the restriction requirement is viewed as “a final requirement for restriction” for purposes of this petition decision.

 

REGULATION AND PRACTICE

37 C.F.R. §1.144 states:
After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested (see § 1.181 ).

M.P.E.P. 823 states:
The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT). However, the guidance set forth in this chapter with regard to other substantive and procedural matters (e.g., double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally applies to national stage applications submitted under 35 U.S.C. 371.


Examiners are reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141  - 1.146 ) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. Restriction practice in accordance with 37 CFR 1.141 -1.146  continues to apply to U.S. national applications filed under 35 U.S.C. 111(a), even if the application filed under 35 U.S.C. 111(a)  claims benefit under 35 U.S.C. 120  and 365(c)  to an earlier international application designating the United States or to an earlier U.S. national stage application submitted under 35 U.S.C. 371.


ANALYSIS AND DECISION

A review of the instant application reveals that the “present application, filed May 31,2019, is a National Phase entry of the International Application PCT/JP2017/038751 under Article 20, etseq. of the PCT, which designates the U.S.”

In order to properly restrict claims of application filed under 35 U.S.C. § 371, the determination must be performed under the unity of invention analysis pursuant to MPEP § 1850, § 1875, and § 1893.03(d).  Therefore, the restriction requirement made under 35 U.S.C. § 121 dated September 17, 2020 is improper, hence withdrawn.


Accordingly, the petition is GRANTED. 


Applicant should note that the instant petition decision is unable to provide any decision on whether the “Office Action has not and the Office cannot demonstrate that claims 1-3 and claims 5-8 do not share special technical features and thus lack of Unit of Invention” since the restriction requirement failed to perform the necessary analysis under the unity of invention pursuant to MPEP § 1850, § 1875, and § 1893.03(d).


Any inquiry concerning this decision should be directed to Eddie Lee at (571) 272-1732. 


/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                                        

________________________________
Seema Rao
Director, Technology Center 2100